BURGESS, Justice,
concurring.
I concur in the result reached by the majority but for a different reason. I do not believe the stipulation between the parties included exemplary damages. The stipulation speaks only to “... total figure of damages suffered by Plaintiff proximately caused by the collision _” (emphasis supplied). The words “total figure of damages suffered by plaintiff” seem, inescapably to me, to include only compen*705satory damages. In 28 TEX.JUR.3d Damages sec. 1 (1983), at 74-75 we further find:
“Damages are either compensatory or exemplary. They are compensatory if they are awarded as the measure of the actual loss sustained and are exemplary if they are awarded as punishment with the aim of preventing similar wrongs in the future.” (emphasis added)
To me, the words “suffered” in the stipulation and “sustained” in the definition are synonymous. Thus, the stipulation did not preclude the awarding of exemplary damages.
I concur in the result because I also do not believe there was any evidence to support the finding of gross negligence. While the evidence showed simple negligence, there is a difference. The often quoted case of Burk Royalty Co. v. Walls, 616 S.W.2d 911 (Tex.1981), at 922, discussed the difference and degree of ordinary and gross negligence.
“What lifts ordinary negligence into gross negligence is the mental attitude of the defendant; that is what justifies the penal nature of the imposition of exemplary damages. The plaintiff must show that the defendant was consciously, i.e., knowingly, indifferent to his rights, welfare, and safety. In other words, the plaintiff must show that the defendant knew about the peril, but his acts or omissions demonstrated that he didn’t care.”
There is no evidence in this case from which the jury could infer a conscious indifference to the welfare of others. The judgment should be reformed to exclude the exemplary damages.